Exhibit 10.57

 

GENERAL MARITIME CORPORATION

 

STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), made this 20th day
of May, 2004, between General Maritime Corporation (the “Company”) and William
J. Crabtree (the “Optionee”), a non-employee director of the Company.

 

WHEREAS, the Company desires to have Optionee continue to serve on its Board of
Directors and to provide Optionee with an incentive to share in the success of
the Company;

 

WHEREAS, in order to provide such an incentive to its employees and non-employee
directors, the Company has adopted the General Maritime Corporation 2001 Stock
Incentive Plan (the “Plan”);

 

WHEREAS, the option granted hereby is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 or any successor provision of
the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, unless otherwise provided herein, capitalized terms used in this
Agreement shall have the meaning given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                       Grant of Option.  Pursuant to, and
subject to, the terms and conditions set forth herein and in the Plan, the Board
of Directors hereby grants to the Participant an incentive stock option (the
“Option”) with respect to 5,000 shares of common stock of the Company, par value
$0.01 per share (“Common Stock”). The Option does not constitute an “incentive
stock option” within the meaning of Code section 422, to the extent allowed
under the Plan and applicable law.

 

2.                                       Grant Date. The Grant Date of the
Option is May 20, 2004.

 

3.                                       Incorporation of Plan. All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein. If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Committee, shall govern. Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning given to such
terms in the Plan.

 

4.                                       Vesting Date. The Option shall become
exercisable with respect to 25% of the shares of Common Stock subject to the
Option on each of the first four anniversaries of the Grant Date.

 

5.                                       Exercise Price. The exercise
price-per-share of each share with respect to which the Option is granted is
$22.57, which is equal to or greater than the Fair Market Value (as defined in
Section 1.6(a) of the Plan) of a share of Common Stock as of the Grant Date.

 

1

--------------------------------------------------------------------------------


 

6.                                       Expiration Date; Effect of Termination
of Employment.

 

(a)                        Subject to the provisions of the Plan and this
Agreement, the Option shall expire and terminate on the tenth anniversary of the
Grant Date.

 

(b)                       In the event that the Participant ceases to be a
member of the Company’s Board of Directors for any reason other than death,
retirement (as defined in Section 2.5(c) of the Plan), disability (as defined in
Section 2.5(d) of the Plan), cause (as defined in Section 2.5(b) of the Plan) or
resignation (as defined in Section 2.5(b) of the Plan) without the Company’s
prior consent: (i) the Option, to the extent that it was exercisable at the time
of such termination, shall remain exercisable until the expiration of 90 days
(one year in the case of Disability, as defined in the Plan) after such
termination, on which date the Option shall expire; and (ii) the Option, to the
extent that it was not exercisable at the time of such termination, shall expire
at the close of business on the date of such termination and thereafter shall be
null and void and of no further force or effect; provided, however, that the
Option shall not be exercisable after the expiration of its term.

 

(c)                        In the event that the Participant ceases to be a
member of the Company’ Board of Directors by reason of the Participant’s
retirement: (i) the Option, to the extent that it was exercisable at the time of
such termination, shall remain exercisable until the expiration of three years
after such termination, on which date the Option shall expire; and (ii) the
Option, to the extent that it was not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination and thereafter shall be null and void and of no further force or
effect; provided, however, that the Option shall not be exercisable after the
expiration of its term.

 

(d)                       In the event that the Participant ceases to be a
member of the Company’s Board of Directors by reason of the Participant’s death
or disability: (i) the Option, to the extent that it was exercisable at the time
of such termination or would have become exercisable within 12 months after the
time of such termination, but for such termination, shall become and remain
exercisable until the expiration of one year after such termination, on which
date the Option shall expire; and (ii) the Option, to the extent that it was
not, and did not become, exercisable at the time of such termination, shall
expire at the close of business on the date of such termination and thereafter
shall be null and void and of no further force or effect; provided, however,,
that the Option shall not be exercisable after the expiration of its term.

 

(e)                        In the event that the Participant dies while a member
of the Company’s Board of Directors or during the 90-day, one-year or three-year
periods under Sections 6(b), 6(c) or 6(d) hereof: (i) the Option, to the extent
that it was exercisable at the time of such death, shall remain exercisable
until the expiration of one year after such death, on which date the Option
shall expire; and (ii) the Option, to the extent that it was not exercisable at
the time of such death, shall expire at the close of business on the date of
such death and thereafter shall be null and void and of no further force or
effect; provided, however, that the Option shall not be exercisable after the
expiration of its term.

 

(f)                          In the event that the Participant ceases to be a
member of the Company’s Board of Directors for cause or resignation without the
Company’s prior consent, the Option, to the extent not exercised, shall expire
as of the start of business on the date of such termination and thereafter shall
be null and void and of no further force or effect.

 

2

--------------------------------------------------------------------------------


 

(g)                       The Option shall not qualify as an incentive stock
option under Code section 422 if it is exercised more than three months
following the Participant’s termination of employment for any reason other than
death or disability, or for more than one year following the Participant’s
termination of employment by reason of disability.

 

7.                                       Method of Exercise. The Option shall be
exercisable in whole or in part. The partial exercise of the Option shall not
cause the expiration, termination or cancellation of the remaining portion
thereof. The Option shall be exercised by delivering notice to the Company in
the form and manner specified by the Committee, accompanied by payment for the
shares of Common Stock being purchased upon the exercise of the Option. Payment
shall be made: (i) by certified or official bank check (or the equivalent
thereof acceptable to the Company or its exchange agent) for the full exercise
price; or (ii) with the consent of the Committee, by delivery of shares of
Common Stock having a Fair Market Value (determined as of the exercise date)
equal to all or part of the exercise price and a certified or official bank
check (or the equivalent thereof acceptable to the Company or its exchange
agent) for any remaining portion of the full exercise price; or (iii) at the
discretion of the Committee and to the extent permitted by law, by such other
provision, consistent with the terms of the Plan, as the Committee may from time
to time prescribe (whether directly or indirectly through the exchange agent).
Certificates for shares of Common Stock purchased upon the exercise of the
Option shall be issued in the name of the Participant or his/her beneficiary, as
the case may be, and delivered to the Participant or his/her beneficiary, as the
case may be, as soon as practicable following the effective date on which the
Option is exercised.

 

8.                                       Tax Withholding. The Participant is
obligated to remit to the Company an amount sufficient to satisfy any federal,
state or local tax withholding and other taxes due or potentially payable in
connection with the exercise of the Option. To the extent permitted by the
Committee in its sole discretion, the Participant may satisfy this obligation by
directing the Company to withhold from the shares of Common Stock to be issued
to the Participant upon the exercise of the Option a number of whole shares of
Common Stock having a Fair Market Value (determined as of the date on which the
amount of required tax withholding is determined) as close as possible to the
minimum amount of such obligation, with any additional amount to be paid by the
Participant in cash.

 

9.                                       Securities Matters.

 

(a)                        The Company shall be under no obligation to effect
the registration pursuant to the Securities Act of 1933, as amended (the “1933
Act”) of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws. The Company
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Common Stock pursuant hereto unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded. The Committee may require, as a condition of the issuance and
delivery of certificates evidencing shares of Common Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable. The Participant
specifically understands and agrees that the shares of Common Stock, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the 1933 Act and, accordingly, the Participant may
be required to hold the

 

3

--------------------------------------------------------------------------------


 

shares indefinitely unless they are registered under such Act or an exemption
from such registration is available.

 

(b)                       The exercise of the Option shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any exercise of the Option in order to allow the issuance of shares of Common
Stock pursuant thereto to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. The Committee shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise of the Option. During the
period that the effectiveness of the exercise of the Option has been deferred,
the Participant may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.

 

10.                                 Transferability/Exercise After Death. During
the lifetime of the Participant, the Option may be exercised only by the
Participant or the Participant’s legal representative and is not assignable or
transferable otherwise than by will or by the laws of descent and distribution.
After the Participant’s death, the Option may be exercised pursuant to
Section 6(d) or 6(e) hereof, as the case may be, by the Participant’s executor
or administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the Participant’s will specifically disposes of the
Option, in which case the Option may be exercised only by the recipient of such
specific disposition. Any such individual or entity that exercises the Option
after the participant’s death shall be bound by all the terms and conditions of
the Plan and this Agreement.

 

11.                                 Delays or Omissions. No delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any breach
or default of any party under this Agreement, shall impair any such right, power
or remedy of such party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

12.                                 Integration. This Agreement contains the
entire understanding of the parties with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein. This Agreement, including, without limitation,
the Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

 

13.                                 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

14.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

4

--------------------------------------------------------------------------------


 

15.                                 Notice of Certain Dispositions. In the event
that the Participant disposes of any shares of Common Stock acquired upon the
exercise of the Option (i) prior to the expiration of two years after the Grant
Date or prior to one year after the date the shares were acquired or (ii) under
any other circumstances described in Section 422(a) of the Code, or any
successor provision, the Participant hereby agrees to notify the Company of such
disposition within 10 days thereof.

 

16.                                 Participant Acknowledgment. The Participant
hereby acknowledges receipt of a copy of the Plan. The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Committee in respect of the Plan, this Agreement and the Option shall be final
and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

 

Name:

 John C. Georgiopoulos

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

 

  /s/ William J. Crabtree

 

  William J. Crabtree

 

5

--------------------------------------------------------------------------------